Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (1,423,725) in view of Disston (4,483,415).
Mohr shows;
1.   A scaffolding system, comprising:
       a first ladder (12), first ladder platform (at 14) above a top step of the ladder (note Fig. 6);

      a work platform (17) connected to each of the first and second ladder platforms.
        Mohr does not show his ladders having a support unit and a top plate /step interconnecting the top of the side rails.
Disston shows a known foldable cantilevered ladder (10) comprise a stepped unit (at 11, 13), a support unit (at 12) attached to the step unit at a bracket (61, 33) and a top plate/step (at 50) interconnecting the side rails.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a ladder, as taught by Disston, for those of Mohr, since it would have provided the predictable results of allowing for a free-standing ladder.

6.   The scaffolding system according to claim 3 including at least one support (2) extending from the first ladder platform to the bracket of the stepped unit of the first ladder and at least one support (2) extending from the second ladder platform to the bracket of the stepped unit of the second ladder.
7.   The scaffolding system according to claim 1 in which the first ladder (10) is positioned relative to the second ladder (10) such that both ladders are facing in the same direction.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss Mohr (1,423,725) in view of Disston (4,483,415).
1.   A scaffolding system, comprising:
       a first ladder (12), a primary platform (at 14) above a top step of the ladder (note Fig. 6);
       a second ladder (12), a primary platform (at 14) above a top step of the ladder (note Fig.6);
      a scaffolding platform (17) attached to each of the primary platforms and extending between the first and second ladder.
        Mohr does not show his ladders being cantilevered ladders having a support unit and a top plate /step interconnecting the top of the side rails.

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a ladder, as taught by Disston, for those of Mohr, since it would have provided the predictable results of allowing for a free-standing ladder.
13.   The scaffolding system according to claim 12 in which the first position of the first cantilevered ladder is the same as the second position of the second cantilevered ladder so that the first and second cantilevered ladders face the same direction.
Claims 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss Mohr (1,423,725) in view of Disston (4,483,415), as applied to claims 1 and 12 above, and further in view of Moss (2010/0282540).
Moss shows a plate having at least two connecting posts (112) extend from opposite sides of a work platform (at 104) and facing sides of a first and second ladder platforms include at least two notches (124) that are operatively positioned to engage the connecting posts, as set forth in claims 10 and 16, and further including a locating block (114) on each of the opposite sides of the work platform to orient the work platform in a desired position relative to the first and second ladder platforms, as set forth in claims 11.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the ladder platforms of Mohr with notches, and the working/scaffolding platform of Mohr with connecting posts and locating blocks, as taught by Moss, since it would have provided the predictable results of facilitating releasable interconnecting the work/scaffolding platform with the ladder/primary platforms.
11.   The scaffolding system according to claim 10 including a locating block (114) on each of the first and second opposite sides of the work platform to orient the work platform in a desired position relative to the first and second ladder platforms.
17.   The scaffolding system according to claim 16 further comprising, for each of the first and second cantilevered ladders, a support member (at 2) extending from the primary platform to the ladder.
Applicant’s arguments with respect to claim(s) 1, 3, 6, 7, 10-13, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







.















        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634